CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated April 19, 2011 on Dreyfus BASIC Money Market Fund, Inc. for the fiscal year ended February 28, 2011 which is incorporated by reference in Post-Effective Amendment No. 23 to the Registration Statement (Form N-1A Nos. 33-46490 and 811-6604) of Dreyfus BASIC Money Market Fund, Inc. ERNST & YOUNG LLP New York, New York June 24, 2011
